Citation Nr: 1439957	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in St. Louis, Missouri that denied service connection for tinnitus. 

In July 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.


FINDINGS OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's tinnitus began years after his active military service and was not caused by any incident of service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), afforded the appellant a physical examination, and obtained medical opinions as to the etiology of tinnitus.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its July 2013 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain an additional VA medical opinion, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has current tinnitus that is due to noise exposure from firearm training without hearing protection during service.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Federal Circuit Court has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not such a chronic condition under 38 C.F.R. § 3.309(a). 

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)).

Here, the evidence reflects that during the appeal, the Veteran has had tinnitus.  See report of March 2010 VA examination, satisfying the first element of a service connection claim.  Resolution of his appeal turns on whether the current tinnitus is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran's DD Form 214 shows that the Veteran served during peacetime, and his primary military occupational specialty was that of a military policeman.  He did not receive any combat citations.  

The Veteran reported that he was exposed to noise during firearm training without hearing protection in service.  He is competent to report that he was exposed to noise.  Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds that his statement is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).   The second element of a service connection claim is satisfied.  

Regarding tinnitus, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation Service indicated that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

Service treatment records are negative for tinnitus.  This is probative evidence which tends to refute the notion that he had tinnitus while in service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

There is no evidence of complaints, treatment, or diagnosis of tinnitus until 2009.  In his original claim for service connection in November 2009, the Veteran claimed service connection for hearing loss and tinnitus, but did not fill in the boxes to indicate when these disabilities began.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On VA audiological examination in March 2010, the Veteran reported difficulty understanding people when in groups or with background noise.  He said he first became aware of hearing difficulties 15-20 years ago.  He reported mild, bilateral constant tonal tinnitus of unknown onset and etiology.  He reported noise exposure during service without hearing protection, and said that after service, he was exposed to noise exposure as a policeman, but that he wore hearing protection during weapons qualification as a civilian.  After an examination, the examiner indicated that the Veteran's hearing acuity was essentially within normal limits.  With regard to tinnitus, the examiner stated that the Veteran did not associate his tinnitus with the military, and that his medical records did not show complaints of tinnitus.

In a June 2010 statement, the Veteran's representative asserted that the VA examiner incorrectly transcribed the Veteran's history of tinnitus, and that the Veteran maintains that he did in fact tell the VA examiner that his tinnitus began in service.  The Veteran's representative asserted that the Veteran's report of continuous tinnitus symptoms since service was competent and credible.  The representative reiterated these contentions in his March 2011 VA Form 9 (substantive appeal) and in a written brief.

In an August 2013 letter, the Veteran reiterated his contention that he was exposed to loud noise from firearms during service.

In a July 2013 addendum, a VA examiner indicated that based on a review of the Veteran's medical records, it was her conclusion that there was no acoustic damage from service.  She also indicated that the Veteran did not complain of tinnitus during service, and that during his VA examination, he could not report an onset time for his tinnitus.  She opined that it is less likely than not that the tinnitus had its onset during the Veteran's military service or was related to military service. The VA examiner's opinion provides probative evidence against the Veteran's claim. 

There is no medical evidence linking the Veteran's current tinnitus with noise exposure in service.  And, as noted above, tinnitus is not subject to service connection based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, supra.

The Veteran is certainly competent to testify as to symptoms such as tinnitus which are non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

However, the Board finds that the Veteran, as a lay person, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his current tinnitus is related to his in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran and his representative's lay beliefs alone can serve to establish any association between the claimed disability and his military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for tinnitus is denied. 



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


